SUPREME COURT OF MISSOURI
                                       en banc
STATE OF MISSOURI ex rel.
APRIL L. COLEMAN,                            )           Opinion issued March 5, 2019
                                             )
              Relator,                       )
                                             )
v.                                           )          No. SC97198
                                             )
THE HONORABLE                                )
WENDY L. WEXLER HORN,                        )
                                             )
              Respondent.                    )


                   ORIGINAL PROCEEDING IN PROHIBITION

       Relator, April Coleman, seeks a writ of prohibition preventing the circuit court

from taking any action in this case other than discharging her from probation.

       During Coleman’s term of probation, the division of probation and parole issued

four notices of citation, none of which resulted in the issuance of probation violation

warrants or the suspension of Coleman’s probation. The division issued a field violation

report in June 2016 resulting in the circuit court suspending Coleman’s probation and

issuing a capias warrant for her arrest. A probation violation hearing was scheduled for

February 2018. Coleman filed a motion to be discharged from probation, which the

circuit court overruled. This Court issued a preliminary writ.
          Based on the record, the notices of citation were not “initial violation reports” or

“violation reports” pursuant to section 217.703. 1 The division’s issuances of notices of

citation did not stop the accrual of earned compliance credits (ECCs) pursuant to section

217.703 because Coleman was not out of compliance with the terms of her probation.

After the May 2016 optimal discharge date, the circuit court did not have the authority in

February 2018 to hold a probation revocation hearing, and further, the circuit court

should have discharged Coleman from probation. This Court makes permanent its

preliminary writ of prohibition.

                                           Background

          Coleman pleaded guilty to one count of the Class C felony of distribution of a

controlled substance in October 2013. She was given a suspended imposition of sentence

and placed on five years’ probation under the supervision of the division of probation and

parole.

          From January 2014 to September 2014, the division filed with the circuit court

three case summary reports. Each listed Coleman’s optimal discharge date as May 1,

2016, indicating she would be discharged from her probation on this date should she be

awarded ECCs during each month of her probation. In April 2015, the division issued

the first document titled “Notice of Citation.” In the notice, Coleman was cited for a

positive urinalysis for tetrahydrocannabinol (THC) and nonpayment of monthly

intervention fees. Later that month, the division issued a fourth case summary report, in



1
    All statutory references are to RSMo 2000, unless otherwise specified.
                                                  2
which Coleman’s optimal discharge date remained May 1, 2016. The division issued

three more notices of citation in November 2015, February 2016, and April 2016. In the

November 2015 notice, Coleman was cited for testing positive for THC and failing to

report as directed. In the February 2016 and April 2016 notices, Coleman was cited for

admitting to the use of marijuana and failing to report as directed. No probation violation

warrants were issued as a result of any of the notices of citation.

       In June 2016, the division issued a document titled “Field Violation Report,”

which was filed with the court in August. The report did not include an earned or optimal

discharge date but noted an earned discharged date would be established when Coleman

paid her restitution in full. The report further noted that Coleman would not be awarded

ECCs until her costs were paid. The probation officer recommended “capias,

suspension” and provided that a probation violation warrant would be issued. The circuit

court issued an order suspending Coleman’s probation and ordering issuance of a capias

warrant for her arrest. The order set a revocation hearing for September. On the date of

the hearing, the circuit court took notice the warrant had not been served, and the cause

was passed generally pending service of the warrant.

       A probation violation hearing was scheduled for February 2018. Before the

hearing, Coleman filed a motion to be discharged from probation, arguing the circuit

court lacked authority to have suspended her probation. Coleman argued that under

section 217.703 she was entitled to ECCs during the four months the division issued a

notice of citation, effectuating her discharge in May 2016, prior to both the submission of

the field violation report and order suspending her probation. The circuit court issued an

                                              3
order overruling Coleman’s motion, which determined a notice of citation has the same

meaning as a “violation report” for purposes of section 217.703. The circuit court

rescheduled the probation revocation hearing.

       Coleman filed a petition for a writ of prohibition or, in the alternative, a writ of

mandamus in the court of appeals, seeking to bar the circuit court from holding a

probation violation hearing and from taking any action other than discharging her from

probation. The court of appeals denied Coleman’s petition. This Court issued a

preliminary writ. Coleman now seeks a permanent writ of prohibition from this Court

barring the circuit court from holding a probation violation hearing and from taking any

action in this case other than discharging her from probation.

                          Jurisdiction and Standard of Review

       This Court has jurisdiction to “issue and determine original remedial writs.” Mo.

Const. art. V, sec. 4. A writ of prohibition may issue to: (1) “prevent the usurpation of

judicial power when a lower court lacks authority or jurisdiction;” (2) “remedy an excess

of authority, jurisdiction or abuse of discretion where the lower court lacks the power to

act as intended;” or when (3) “a party may suffer irreparable harm if relief is not

granted.” State ex rel. Strauser v. Martinez, 416 S.W.3d 798, 801 (Mo. banc 2014).

                                          Analysis

       This case presents the question whether the issuance of notices of citation to

Coleman resulted in her remaining in compliance for purposes of the division’s

calculation of ECC accrual. The division issued to Coleman notices of citation in April



                                              4
2015, November 2015, February 2016, and April 2016. The awarding of ECCs is

governed by section 217.703.

         Section 217.703.1 provides:

         1. The division of probation and parole shall award compliance credits to
         any offender who is:

                 (1) Not subject to lifetime supervision . . .

                 (2) On probation, parole, or conditional release for [certain offenses,
                 including distribution of a controlled substance];

                 (3) Supervised by the board; and

                 (4) In compliance with the conditions of supervision imposed by
                 the sentencing court or board.

(Emphasis added).

         There is no dispute Coleman met the requirements in section 217.703.1(1), (2),

and (3). The issue is whether, under section 217.703.1(4), Coleman was “[i]n compliance

with the conditions of supervision imposed by the sentencing court or board.” If

Coleman was “in compliance” from the beginning of her probation in November 2013

through April 2016, then, pursuant to section 217.703.3, 2 she accrued sufficient ECCs to

reduce her five years’ probation term by 30 months and effectuate her discharge in May

2016. After that date, the circuit court lacked authority to revoke her probation. See



2
    Section 217.703.3 provides:

         3. Earned compliance credits shall reduce the term of probation, parole, or
         conditional release by thirty days for each full calendar month of compliance with
         the terms of supervision. Credits shall begin to accrue for eligible offenders after
         the first full calendar month of supervision or on October 1, 2012, if the offender
         began a term of probation, parole, or conditional release before September 1, 2012.
                                                  5
Strauser, 416 S.W.3d at 801 (“When the probation term ends, so does the court's

authority to revoke probation.”).

       To determine the meaning of “in compliance,” section 217.703.4 and section

217.703.5 are instructive. Section 217.703.4 provides, “For the purposes of this section,

the term ‘compliance’ shall mean the absence of an initial violation report submitted by a

probation or parole officer during a calendar month, or a motion to revoke or motion to

suspend filed by a prosecuting or circuit attorney, against the offender.” (Emphasis

added). Further, section 217.703.5 provides, “Credits shall not accrue during any

calendar month in which a violation report has been submitted or a motion to revoke or

motion to suspend has been filed . . . .” (Emphasis added).

       Neither a motion to revoke nor a motion to suspend was filed in Coleman’s case

prior to her optimal discharge date in May 2016. But the parties dispute whether the

division submitted an “initial violation report” or “violation report” prior to her optimal

discharge date. Although four notices of citation were issued to Coleman prior to her

optimal discharge date, she argues the notices of citation were neither initial violation

reports nor violation reports, as used in section 217.703.4 or 217.703.5. Accordingly, she

asserts she was in compliance pursuant to section 217.703.1(4) and was entitled to ECCs

for all the months during her probation term from November 2013 through April 2016 to

shorten her probation and effectuate her discharge in May 2016 pursuant to section

217.703.3. Coleman argues the circuit court lacked authority to suspend her probation after

May 2016.



                                             6
                         I. Notice of Citation vs. Field Violation Report

       During Coleman’s probationary term, she was issued four notices of citation, and a

month after her optimal discharge date of May 2016 had passed, she was issued a

document titled “Field Violation Report.” The content of the notices of citation differed

from the field violation report in many respects, including their titles, information

conveyed, and overall format. Each notice of citation was designated as such on the

docket. The notices of citation were each shorter than one page and included only the

basic information regarding the case, the violations eliciting the report, and a “Client

Action Plan,” which provided instructions such as to abstain from illicit substances,

continue to pay court costs and intervention fees, and report as required.

       In contrast, the field violation report, totaling three pages of information, was

more thorough than the notices of citation. The field violation report included a line near

its top stating “Type of Report: Initial,” and it was designated as a field violation report

on the docket. The field violation report also listed the particulars of Coleman’s alleged

violation of failing to report as directed, Coleman’s statements regarding the alleged

violation, and a section listing the past citations. Most importantly, unlike the notices of

citation, the field violation report recommended further action by the probation officer,

including an “Officer Recommendation” of “capias, suspension” and issuance of a

“probation violation warrant.”

       In this case, the field violation report, in comparison to the notices of citation, had

a different function. The four notices of citation did not reference ECCs and did not



                                              7
prompt revocation or suspension of Coleman’s probation. 3 But the filing of the field

violation report halted Coleman’s ECC accrual and resulted in the circuit court

suspending Coleman’s probation and ordering a capias warrant for her arrest.

       Although titled “Field Violation Report,” its “Type of Report: Initial” line

indicated it was intended to be an initial violation report as provided for in section

217.703.4. It is clear from the record that, in this case, the field violation report differed

from the notices of citation in form, substance, and purpose. Only the document titled

“Field Violation Report” was an initial violation report as contemplated by section

217.703.4.

       The record is devoid of evidence regarding why the division chose to file any of

the four notices of citation versus issuing a field violation report whenever Coleman was

charged with a probation violation. The violations precipitating each notice of citation

were testing positive for THC and nonpayment of monthly intervention fees in April

2015; testing positive for THC and failing to report as directed in November 2015; and

admitting to the use of marijuana and failing to report as directed in February 2016 and

April 2016. After the four notices of citation were filed, the division issued the field

violation report in Coleman’s case, listing an alleged violation of the failure to report as

directed. That same violation had previously prompted the filing of three of the earlier

notices of citation. This Court cannot speculate in this case why the alleged violation of




3
  Further, at oral argument, counsel for Coleman emphasized that it was not common practice in
the 24th Judicial Circuit for a notice of citation to trigger the suspension of probation.
                                               8
failing to report as directed, which occurred after the filing of four notices of citation,

prompted the filing of a field violation report.

       Regardless of the division’s rationale for filing each document, it is apparent that

under the facts of this case, the division and circuit court utilized the two documents

differently, as the filing of the notices of citation resulted in no further action against

Coleman, while the field violation report resulted in the circuit court suspending

Coleman’s probation and ordering a capias warrant for Coleman’s arrest. 4

       The State argues this Court should find that the notices of citation were violation

reports for purposes of section 217.703 because it should not be necessary for a document

to be explicitly labeled “initial violation report” to qualify as an initial violation report

under section 217.703.4. While a document’s title is typically telling of its purpose, the

document’s form, substance, and purpose are more determinative.

        While references to initial violation report and violation report are found in

section 217.703.4 and section 217.703.5 respectively, the term “notice of citation” is not

mentioned anywhere in the statutes. “Notice of citation” is mentioned once in the code of

state regulations in 14 CSR 80-5.020(1)(I)(4). This regulation addresses the procedure

for collecting offenders’ intervention fees and provides, in pertinent part, “When willful

nonpayment occurs over a period of ninety (90) consecutive days, the supervising officer




4
  Because the division and circuit court utilized the two documents differently, the dissent’s
argument that it is immaterial whether the board filed a notice of citation or a field violation
report is misplaced. Slip op. at 6 n.4. In this case, the division’s decision to file a field violation
report, rather than a notice of citation, was material as to the resulting actions taken against
Coleman.
                                                   9
shall submit notice of citation or violation report.” 14 CSR 80-5.020(1)(I)(4) (emphasis

added). By using both “notice of citation” and “violation report” in the regulation, the

department of corrections recognized the existence of these two distinct document types.

       The State argues an initial violation report is simply the first report of a particular

violation, whether in a notice of citation or a field violation report. To support this

assertion, the State cites section 217.718.3, which indicates a “violation report” is “a

written report detailing in what manner the offender has violated the conditions on parole,

probation, or conditional release and advis[ing] the offender of the right to a hearing

before the court or board prior to the period of detention.” But section 217.718 does not

support the State’s position that a notice of citation is an initial violation report pursuant

to section 217.703.4 for two reasons. First, the notices of citation did not meet section

217.718.3’s description of “violation report” because none of the notices of citation

advised the offender of the right to a hearing. Second, section 217.718.3 merely outlines

the information the division should give a probationer, including a right to a hearing on

the alleged violation. The statute does not mention a notice of citation, much less equate

it to an initial violation report for purposes of ECC accrual under section 217.703.

       According to the dissent, Coleman was not entitled to ECCs during the months she

was issued notices of citation because during these months Coleman was not adhering “to

all conditions of supervision imposed by the court or the division.” Slip op. at 5. But this

is not required under section 217.703.1(4). Compliance “is not defined as the strict

fulfillment of each and every term of probation in a given month but is defined as the

absence of an initial violation report or a motion to revoke or suspend.” State ex rel.

                                              10
Parrott v. Martinez, 496 S.W.3d 563, 569 (Mo. App. 2016) (citing section 217.703.4). If

the legislature intended the division not to award ECCs each time a probationer

disobeyed a condition of supervision, it could have so provided. When Coleman was

issued notices of citation, she remained in compliance for purposes of ECC accrual under

the terms of section 217.703.1(4).

       The dissent is correct that, under section 217.703, the division, and not the circuit

court, had the duty to calculate and award Coleman’s ECCs. Slip op. 7-8. While it is the

division’s duty to award ECCs, the circuit court’s ruling that a notice of citation is a

“violation report,” rendering Coleman to be out of compliance for purposes of ECC

accrual, was incorrect as a matter of law. For the reasons above, the notices of citation

were not “violation reports” or “initial violation reports” pursuant to section 217.703.4

and 217.703.5. Accordingly, when the division issued notices of citation, Coleman

remained in compliance pursuant to section 217.703.1(4).

       Further, the record suggests the division adhered to the language of section

217.703 and awarded ECCs when Coleman was issued notices of citation. The final case

summary report was issued in April 2015, after the division issued the first notice of

citation but before the issuance of the field violation report. This case summary report

referenced the earlier notice of citation for failing to pay intervention fees and testing

positive for THC. Importantly, it provided that the optimal discharge date remained May

1, 2016, and did not halt Coleman’s accrual of ECCs. 5 Additionally, unlike the field


5
 The dissent emphasizes that this final case summary report provided Coleman’s earned
discharge date was June 21, 2017. Slip op. at 9. But the earned discharge date merely indicates
                                              11
violation report, the notices of citation did not reference that ECCs would not be

awarded. The field violation report indicated Coleman was no longer in compliance by

providing that ECCs would not be awarded until Coleman’s court costs were paid in full. 6

In this case, the usage of the notice of citation differed from the field violation report, and

as a result, the notices of citation were not initial violation reports or violation reports

pursuant to section 217.703. Accordingly, each month that the division issued a notice of

citation, Coleman was in compliance pursuant to section 217.703.1(4) and was entitled to

ECCs. After Coleman’s probation term ended in May 2016, the circuit court lacked

authority over her to hold a probation violation hearing. Strauser, 416 S.W.3d at 801.

                                 II. Amendment of Section 217.703.4

       The difference between a notice of citation and violation report is further

distinguished by a recent statutory change. Subsequent to the events of this case, the

legislature amended section 217.703.4, effective August 28, 2018. The amended version

provides, “For the purposes of this section, the term ‘compliance’ shall mean the absence




the number of ECCs accrued up to that point in time. Coleman was entitled to ECCs after the
division issued the final case summary report in April 2015 until her optimal discharge date of
May 1, 2016.
6
  The dissent argues that the field violation report’s October 14, 2018, discharge date suggested
the division no longer recognized any accrued ECCs up to that date. Slip op. at 9. The field
violation report provided, in pertinent part, “The court has issued an order prohibiting Coleman
from being awarded earned credits until court cost is paid in full. Accordingly, Coleman will not
discharge from supervision until 10/14/18. Should Coleman pay restitution in full before this
date, an earned discharge date will be established.” Importantly, the field violation report did not
reference a rescission of prior earned ECCs but explicitly stated that an earned discharge date
would be established. Further, the field violation report was filed three months after Coleman
should have been discharged from probation.



                                                12
of an initial violation report or notice of citation . . . .” Section 217.703.4, RSMo 2016

(new language in bold). Under the amended version, in addition to the submission of an

initial violation report, submission of a notice of citation has been added to the statute to

also indicate when a probationer is not in compliance.

       Although the amended version of section 217.703.4 does not apply to this case, 7

the amendment, by naming both documents, demonstrates the legislature viewed the two

types of documents differently. Later statutory amendments can reinforce the

legislature’s intent indicated by the statute’s plain language. State ex rel. Jackson Cty. v.

Spradling, 522 S.W.2d 788, 791 (Mo. banc 1975) (emphasizing that statutes passed

during subsequent legislative sessions can be used to understand the meaning of an

earlier statute); Mo. Div. of Employment Sec. v. Labor & Indus. Relations Com’n of Mo.,

637 S.W.2d 315, 318 (Mo. App. 1982) (utilizing legislative history of a statute’s

amendment to understand the legislature’s intent of the earlier version of a statute;

holding the decision of the legislature to retain the term “ratio” in the amended version of

the statute after the senate had attempted to amend the term to “percentage” indicated the

legislature recognized the difference between the two terms). The decision to add “notice

of citation” to the statute with the existing term “initial violation report” indicates that

notices of citation and initial violation reports do not have the same meaning and are not

used interchangeably.




7
 Because “notice of citation” was added to section 217.703.4 to indicate when a probationer is
not in compliance, the issue decided in this case is unlikely to arise in future cases.
                                              13
         Further, when the legislature amends a statute, that amendment is presumed to

change the meaning of the law. Cox v. Dir. of Revenue, 98 S.W.3d 548, 550 (Mo. banc

2003). A recent decision from the court of appeals suggests the legislature changed the

law when it amended the statute to provide that issuance of a notice of citation indicates a

probationer is not in compliance. State ex rel. Hawley v. Chapman, __ S.W.3d __, 2018
WL 5259204, at *5 n.5 (Mo. App. 2018) (“A lack of Notice of Citation was not included

in the definition of compliance until the August 2018 amendments. This suggests that an

offender could receive a Notice of Citation and still be in compliance prior to the 2018

amendments.”). 8 Though the amended version of section 217.703.4 does not apply to

this case, the amendment is helpful in understanding the meaning of the prior, applicable

version of section 217.703.4. The applicable version of section 217.703.4 provides that

only an initial violation report indicates a probationer is not in compliance. That statute

does not mention a notice of citation. Accordingly, when the division issued the notices

of citation, Coleman remained in compliance pursuant to section 217.703.4.




8
  The dissent suggests the amendment may have clarified, rather than changed, the law. Slip op.
at 6-7 n.5. But as stated above, the presumption is that the legislature changed the law. Cox, 98
S.W.3d at 550. This presumption has not been overcome in this case, as it was in Hillman and
Long, in which the legislature clarified the law because its amendment resolved a conflict
between two statutes. State ex rel. Hillman v. Berger and State ex rel. Long v. Copeland, __
S.W.3d __ (Mo. banc 2019) (Nos. SC97171 and SC97331, decided February 13, 2019). Here,
there is no such conflict. Had the legislature intended to clarify that a notice of citation was a
“violation report,” as used in section 217.703.4 and section 217.703.5, it could have so provided.
Instead, the legislature amended the statute to state that the issuance of either an initial violation
report or a notice of citation indicates an offender is not in compliance.

                                                 14
                                        Conclusion

       Under the record here, the notices of citation were not initial violation reports or

violation reports under section 217.703.4 and section 217.703.5. During the months the

division submitted a notice of citation, Coleman remained in compliance pursuant to

section 217.703.1(4). Because Coleman was in compliance, she was entitled to ECCs

each month of her probation until May 2016, when she should have been discharged. A

few months later, the circuit court, after reviewing the field violation report, ordered

suspension of Coleman’s probation and ordered her to appear at a hearing. After May

2016, the circuit court lacked authority over Coleman and could not hold a hearing to

revoke her probation. The circuit court’s order was incorrect as a matter of law. The

circuit court is prohibited from taking any action in this case other than discharging

Coleman from probation. This Court makes permanent its preliminary writ of

prohibition.



                                                  ______________________________
                                                  Mary R. Russell, Judge

Draper, Breckenridge and Stith, JJ., concur;
Powell, J., dissents in separate opinion
filed; Fischer, C.J., and Wilson, J., concur
in opinion of Powell, J.




                                             15
               SUPREME COURT OF MISSOURI
                                        en banc
STATE OF MISSOURI ex rel.                     )
APRIL L. COLEMAN,                             )
                                              )
                Relator,                      )
                                              )
v.                                            )          No. SC97198
                                              )
THE HONORABLE                                 )
WENDY L. WEXLER HORN,                         )
                                              )
                Respondent.                   )


                                 DISSENTING OPINION

         I respectfully dissent. The principal opinion concludes Coleman was never out of

compliance with the terms of her probation solely because the four notices of citation

submitted to the circuit court by the division of probation and parole do not constitute

“initial violation reports” as that phrase is used in § 217.703.4. 1 The principal opinion

disregards the fact Coleman was repeatedly cited for unlawfully using illicit substances in

direct violation of the express terms of her probation. By characterizing an initial violation

report as a particular, unique, and distinct document, the principal opinion elevates form

over substance. In addition, the principal opinion ignores the statutes governing earned


1
    All statutory references are to RSMo 2000, as amended, unless otherwise specified.
compliance credits, which charge the division of probation and parole, not the circuit court,

with awarding and calculating compliance credits. For this reason, Coleman must show

the division actually awarded sufficient compliance credits to warrant discharge of her

probation. Because the record is unclear, at best, whether the division allotted any

compliance credits to Coleman, she has not met her burden. Therefore, Coleman is not

entitled to either a writ of prohibition or a writ of mandamus, and I would quash the

preliminary writ and permit the circuit court to proceed with Coleman’s probation

revocation hearing.

       Coleman seeks relief from this Court in the form of a writ of prohibition or,

alternatively, a writ of mandamus. It is well-established “[p]rohibition is a discretionary

writ that may be issued to prevent an abuse of judicial discretion, to avoid irreparable harm

to a party, or to prevent the exercise of extra-jurisdictional authority.” State ex rel. Henley

v. Bickel, 285 S.W.3d 327, 330 (Mo. banc 2009). Similarly, a litigant seeking a writ of

mandamus must show she has “a clear, unequivocal, specific right to a thing claimed.”

U.S. Dep’t of Vet. Affairs v. Boresi, 396 S.W.3d 356, 359 (Mo. banc 2013). In either case,

writ relief is an extraordinary remedy, and “courts should employ the writ judiciously and

with great restraint.” Bickel, 285 S.W.3d at 333. This Court, therefore, should issue an

extraordinary writ only “when the facts and circumstances of the particular case

demonstrate unequivocally that there exists an extreme necessity for preventive action,”

id. at 333-34, or when the right sought to be enforced is “definite, arising under conditions

admitted or proved and imposed by law.” State ex rel. Robinson v. Lindley-Myers, 551
S.W.3d 468, 474 (Mo. banc 2018). “Absent such conditions, [this Court] should decline

                                              2
to act.” Bickel, 285 S.W.3d at 334. In this case, Coleman has not established she is entitled

to this extraordinary remedy.

       Coleman argues the circuit court lacks authority to conduct the probation violation

hearing because her probation has expired due to the accrual of compliance credits. In the

alternative, Coleman claims “§ 217.703 RSMo. gives her an unequivocal right to earn

ECCs and be discharged from probation early.” 2 But “[p]robation is a privilege, not a

right.” State ex rel. Delf v. Missey, 518 S.W.3d 206, 211 (Mo. banc 2017). In exchange

for a second chance, a probationer’s “acceptance of probation subjects him or her to the

conditions imposed by the circuit court.” Id. Here, the circuit court’s probation order,

among other requirements, required Coleman to refrain from the use of all illicit

substances. Yet Coleman tested positive for THC at least twice and admitted to using

marijuana two more times over the course of 11 months. 3 These probation violations,

which were enumerated in reports submitted to the circuit court, prohibited the accrual of

earned compliance credits during the four months in question. Regardless, the record

before this Court is unclear whether the division of probation and parole allotted any earned

compliance credits to Coleman when the circuit court took up her motion to be discharged

from probation, let alone during the months Coleman violated conditions of her probation

by using marijuana. For this reason, Coleman has not established that she received



2
  Coleman makes this claim notwithstanding § 217.703.8, which provides “[t]he award or
rescission of any credits earned under this section shall not be subject to appeal or any
motion for postconviction relief.”
3
   The principal opinion recognizes these transgressions as violations of Coleman’s
probation and, indeed, even labels them “violations.” Slip op. at 8.
                                             3
sufficient credits from the division to warrant discharge from probation, and she is not

entitled to writ relief.

       A. Notices of citation prohibit the accrual of earned compliance credits

       Under chapter 217, the division of probation and parole shall award earned

compliance credits to a probationer if she is “[i]n compliance with the conditions of

supervision imposed by the sentencing court or board,” among other requirements.

§ 217.703.1(4). Section 217.703.4 provides in pertinent part, “For the purposes of this

section, the term ‘compliance’ shall mean the absence of an initial violation report

submitted by a probation or parole officer.” Coleman argues, therefore, she was never out

of compliance with the terms of her probation solely because no document titled “initial

violation report” was submitted to the circuit court. Even a passing review of the record,

however, reveals Coleman clearly violated the terms of her probation, all of which were

adequately documented by the citations she received and which the division submitted in

a report to the circuit court.

       Although § 217.703.4 deems a probationer to be in compliance with the terms of

her supervision unless a probation officer submits an “initial violation report,” the principal

opinion’s conclusion that a probationer is in compliance in the absence of a particular,

unique, and distinct document is unwarranted.         Other subsections of § 217.703 are

instructive on this issue. Section 217.703.5 prohibits compliance credits from accruing

“during any calendar month in which a violation report has been submitted.” § 217.703.5

(emphasis added). Section 217.703.1(4) directs the division of probation and parole to

award credits “to any offender who is … [i]n compliance with the conditions of

                                              4
supervision imposed by the sentencing court or board.” (Emphasis added). Section

217.703.3 provides earned compliance credits “shall reduce the term of probation … by

thirty days for each full calendar month of compliance with the terms of supervision.”

(Emphasis added). Clearly, the overall scheme of § 217.703 is for the division of probation

and parole to award compliance credits only if a probationer adheres to all conditions of

supervision imposed by the court or the division. When a probationer fails to adhere to the

conditions of supervision enumerated in the circuit court’s order of probation and an “initial

violation report” or other “violation report” is submitted to the circuit court, § 217.703

specifically prohibits the award of earned compliance credits.

       Neither the phrase “initial violation report” nor “violation report” is defined in

chapter 217. When the legislature leaves a statutory word or phrase undefined, this Court

will attribute to those words “their plain and ordinary meaning as found in the dictionary

to ascertain the intent of lawmakers.” Howard v. City of Kansas City, 332 S.W.3d 772,

780 (Mo. banc 2011); Asbury v. Lombardi, 846 S.W.2d 196, 201 (Mo. banc 1993).

       Applying the plain meaning of “violation” and “report” to those terms as used in

§ 217.703 reveals “violation report” means nothing more than a statement or account of an

infringement or transgression. See WEBSTER’S THIRD NEW INT’L DICT. 1925 & 2554

(2002). Given a violation report is merely a statement documenting a probationer’s

infringements on the terms of her probation, it is difficult to understand how Coleman’s

four citations do not fit the dictionary definition of a violation report. Nevertheless, the

principal opinion concludes the notices of citation submitted to the circuit court in this case

were not violation reports despite the notices most certainly being documents reporting

                                              5
Coleman violated conditions of her probation. 4 The citations expressly informed the circuit

court Coleman failed to adhere to the terms of her probation by testing positive for an illicit

substance on multiple occasions. The circuit court, therefore, did not abuse its discretion

by holding the notice of citations were violation reports, and Coleman has failed to

demonstrate she had an unequivocal right to earned compliance credits during the months

in question or the circuit court lacked authority to conduct the probation revocation

hearing. 5


4
   The principal opinion also suggests the length of the field violation report, three pages,
versus the length of the notices of citation, shorter than one page, and the subsequent action
by the circuit court to initiate revocation proceedings after the field violation report but not
after the notices of citation have some bearing on their meaning. Section 217.703,
however, does not require the report notifying the circuit court of probation violations to
be any certain length or result in any adverse action to the probationer before accrual of
compliance credits is limited by the statute. All the violations reported in the notices of
citation would have justified the division to issue a warrant for Coleman’s arrest. See
§ 217.722.1 (“If any probation officer has probable cause to believe that the person on
probation has violated a condition of probation, the probation officer may issue a warrant
for the arrest of the person on probation.”). Accordingly, if Coleman's conduct would
justify the issuing of an arrest warrant, it is immaterial whether the division filed a notice
of citation or a field violation report to enumerate the violations of probation. Likewise, it
is immaterial that the circuit court initiated revocation proceedings after the division
submitted a field violation report verses a notice of citation. The fact remains Coleman
was clearly noncompliant with the terms of her probation as set out in the reports issued
by the division and submitted to the circuit court in May 2015, November 2015, February
2016 and April 2016 regardless of whether they were titled notices of citation or violation
reports.
5
   The principal opinion highlights the recent amendment to § 217.703 which specifies a
notice of citation prohibits the accrual of earned compliance credits. While the principal
opinion suggests this amendment supports its interpretation of the previous version of the
statute, this position ignores the possibility the legislature made the change in the law to
clarify the former version of the statute and not change it. See Mid-America Television Co.
v. State Tax Com’n, 652 S.W.2d 674, 679 (Mo. banc 1983) (acknowledging “the purpose
of a change in the statute can be clarification”); see also Mann v. McSwain, 526 S.W.3d
287, 292 (Mo. App. 2017) (holding the legislature’s 2003 amendment to § 556.061 adding
assault on a law enforcement officer to the list of dangerous felonies was not a substantive
                                               6
       B. The division of probation and parole, not the circuit court, is responsible
       for the award and calculation of earned compliance credits.

       The principal opinion also overlooks who is required to award and calculate

Coleman’s earned compliance credits. Chapter 217 charges the division, not the circuit

court, with the responsibility to determine eligibility for earned compliance credits.

Section 217.703.1 specifically states, “The division of probation and parole shall award

earned compliance credits ….” (Emphasis added). Additionally, § 217.703.9 provides,

“At least twice a year, the division shall calculate the number of months the offender has

remaining on his or her term of probation, parole, or conditional release, taking into

consideration any earned compliance credits.” (Emphasis added). Chapter 217, therefore,

vests the division with control over the accrual of earned compliance credits. It was not

the circuit court’s duty or responsibility to award or calculate Coleman’s earned

compliance credits.

       A circuit court is “afforded broad discretion with respect to the disposition it may

make after it determines the defendant is guilty of the offense charged.” Missey, 518
S.W.3d at 210, see also § 557.011.2 (listing five authorized dispositions “[w]henever any

person has been found guilty of a felony or a misdemeanor”). While circuit courts are




change but rather a clarification). Indeed, this Court recently affirmed this principle in
State ex rel. Hillman v. Berger and State ex rel. Long v. Copeland, __ S.W.3d __ (Mo.
Banc 2019) (Nos. SC97171 and SC97331, decided February 13, 2019). In those cases, this
Court, writing unanimously, recognized, “The purpose of a particular change may be to
clarify – not change – the existing law.” Id. at 12. Because a notice of citation is a report
from the division detailing how a probationer is in violation of the conditions of probation,
it is likely the addition of a notice of citation to §217.703 in the recent amendment is not a
substantive change but is merely a clarification of the statute.
                                              7
under no obligation to place an offender on probation, probation provides offenders with

an invaluable second chance to avoid “the stigma of a lifetime conviction and the punitive

collateral consequences that follow.” Yale v. City of Independence, 846 S.W.2d 193, 195

(Mo. banc 1993). Thus, probation furthers a compelling public policy and interest, and the

utilization of probation should be encouraged when appropriate. This Court should not

discourage the imposition of probation by overburdening circuit courts with the

responsibility to award and calculate earned compliance credits when our statutes clearly

charge the division with this authority.

       Instead of arguing the division of probation and parole improperly awarded and

calculated her earned compliance credits, Coleman seeks a writ of prohibition precluding

the circuit court from taking any further action in her case or, in the alternative, a writ of

mandamus directing the circuit court to discharge her from probation. Under either writ

standard, Coleman bears the burden of establishing the right to relief. State ex rel. Eggers

v. Enright, 609 S.W.2d 381, 382 (Mo. banc 1980) (in seeking prohibition, “it is relator's

burden to establish that respondent has usurped or acted in excess of his jurisdiction.”);

State ex rel. Burnett v. Sch. Dist. of City of Jefferson, 74 S.W.2d 30, 33 (Mo. banc 1934)

(in seeking mandamus, “[t]he burden [is] upon relator to plead and prove a clear legal right

to the relief asked.”). Therefore, because the division of probation and parole controls the

allotment of earned compliance credits, Coleman must establish the division awarded her

sufficient credits to warrant writ relief from this Court preventing the circuit court from

scheduling and holding a probation revocation hearing and directing the court to discharge



                                              8
her from probation to meet her burden of showing she is entitled to writ relief. Coleman

has not met her burden.

       No record or report submitted by the division of probation and parole in this case

establishes Coleman actually accrued sufficient earned compliance credits to warrant

discharge from probation. Although the case summary reports the division submitted to

the circuit court indicated Coleman could optimally be discharged from probation on May

1, 2016, with continued supervision compliance, the last case summary report prepared in

April 2015 stated Coleman, at that time, had actually only earned credits warranting a

discharge date of June 21, 2017. Coleman’s probation was suspended on August 15, 2016,

well before June 21, 2017, so the case summary reports do not show Coleman actually

earned sufficient compliance credits to warrant discharge on May 1, 2016. Coleman,

therefore, has not established she is entitled to writ relief.

       What is more, despite the case summary reports indicating Coleman had accrued

compliance credits, the division submitted a probation violation report dated June 16, 2016,

well after the case summary reports were submitted to the circuit court, stating an earned

compliance discharge date had not been calculated or established. This report, which was

submitted before the circuit court took up Coleman’s motion for discharge from probation,

stated Coleman’s date of discharge from probation was October 14, 2018, the original

supervision expiration date set by the circuit court. In light of this probation violation

report, the record suggests the division no longer recognized any accrued compliance

credits reported in the case summary reports when the circuit court ruled on Coleman’s



                                                9
motion to be discharged from probation. 6 There are no other records or reports before the

circuit court or this Court documenting the award or calculation of earned compliance

credits by the division. Accordingly, the record, is, at best, in conflict as to whether the

division allotted Coleman any compliance credits warranting an early discharge of her

probation.

       For this reason, Coleman cannot show she is entitled to be discharged from

probation or the circuit court lacked authority to schedule and hold a probation violation

hearing. Section 217.703.7 provides “once the combination of time served in custody, if

applicable, time served on probation, parole, or conditional release, and earned

compliance credits satisfy the total term of probation, parole, or conditional release, the

board or sentencing court shall order final discharge of the offender.” (Emphasis

added). But § 559.036.8 provides, “The power of the court to revoke probation shall extend

for the duration of the term of probation designated by the court.” Therefore, the circuit

court retained the authority to revoke Coleman’s probation until October 14, 2018.

Because it is the division’s ultimate responsibility to award and calculate earned

compliance credits and the record is, at best, unclear whether the division allotted any

credits, let alone sufficient credits to warrant discharge, Coleman has not met her burden

of establishing the combination of the time she served on probation and earned compliance



6
   While Coleman may have been entitled to earned compliance credits despite the
division’s recognition or calculation, she brings this writ action against the circuit court,
not the division. Because the division is responsible for the award and calculation of
compliance credits, the circuit court was entitled to rely on the division’s calculation of
credits, and Coleman cannot allege the circuit court improperly calculated her credits.
                                             10
credits satisfied her total term of probation. Eggers, 609 S.W.2d at 382; Burnett, 74 S.W.2d

at 33. For this reason, the circuit court did not act in excess of its authority by scheduling

a probation revocation hearing, and Coleman is not entitled to be discharged from

probation.

       For all these reasons, I respectfully dissent.




                                                         ___________________
                                                         W. Brent Powell, Judge




                                              11